UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6264


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDALL LEE CONRAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:04-cr-00297-NCT-1)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randall Lee Conrad, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randall     Lee   Conrad       appeals     the   district      court’s     order

denying      his   motion     for    a   sentence    reduction      pursuant      to   18

U.S.C. § 3582(c)(2) (2012).                 We have reviewed the record and

find    no     reversible     error.        Accordingly,     we     affirm      for    the

reasons stated by the district court.                   United States v. Conrad,

No.     1:04-cr-00297-NCT-1          (M.D.N.C.      filed    Jan.     11    &    entered

Jan. 12, 2016).          We     dispense     with   oral    argument       because     the

facts    and    legal    contentions        are   adequately      presented      in    the

materials       before   this       court   and   argument    would    not      aid    the

decisional process.

                                                                                AFFIRMED




                                             2